DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on January 12, 2022 is acknowledged. Claims 1-15 are pending in this application. Claims 1, 4, and 15 have bene amended. No claims have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objection/Rejection
Claim Rejections - 35 USC § 112
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 1 recites the composition comprises at least 40% solid component; at least 30% solid structurants;  and at least 35% of a liquid component has been withdrawn in view of further  consideration of the claim language. The claim has been interpreted as the antiperspirant comprises at least 40% of a solid component. It is noted that the solid component comprises a solid structurants and a powder, wherein the solid structurants is present in the amount of at least 36%.   Therefore, the claim requires “at least 75% components”.  
Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as obvious over Jonas et al. (US 2004/0247545) in view of Cetti et al. (US 2014/0170101). 
Jonas discloses a free standing solid stick product using particulate and fluid materials that are combined by means of amalgamation, homogenization, compaction, and extrusion at a temperature  below the melting temperature of said product and extruded by mechanically working the particulate and fluid materials (abstract). 
The antiperspirant actives, specifically aluminum zirconium trichlorohydrex either with or without glycine, has 98% of the particles with less than 10 microns in size (paragraph 0050). It is noted that particle sizes of less than 10 microns are considered powders. Antiperspirant actives can be incorporated into the compositions in amounts in the range of 0.1-25% by the weight of the final composition (paragraph 0051). 
The composition additionally comprises 10-30% of a structuring agent with a melting point of less than 80° Celsius. Examples include paraffin wax (paragraph 0026), which is disclosed as a high melt wax in the instant specification. While it is noted the instant claims have been amended to recite at least 36 wt. %, however, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general conditions of a claim 
The antiperspirant and the structuring agent is present in the amount of 0.1-25% (antiperspirant) + 10-30% (structurants) is 32-53%, which overlaps the limitation of the instant claim. 
The liquid component (fluid) comprises 16-35 wt. % of volatile and non-volatile silicone (paragraph 0025).   The disclosure of 35 wt. % is overlapping the limitation of the instant claim. 
Regarding claims 2-3, the melting point of the wax is disclosed to be less than 80° Celsius.  Paraffin wax has a melting point from 48-66° Celsius. 
Regarding claim 4, as noted above, the composition additionally comprises 10-30% of a structuring agent with a melting point of less than 80° Celsius. Examples include paraffin wax (paragraph 0026), which is disclosed as a high melt wax in the instant specification. It is noted the disclosure of 30 wt.  % is overlapping the limitation of the instant claim. 
Regarding claim 5, the solid structurants can comprise a C16-C22 fatty acid, soy bean oil, and hydrogenated oils (paragraph 0026). 
Regarding claims 6-8, example 3 discloses the use of palm stearin, coconut oil, and palm kernel oil. 
Regarding claim 9, as noted above, the antiperspirant can be aluminum zirconium trichlorohydrex either with or without glycine (paragraph 0050) and is present in the range of 0.1-25% of the final composition (paragraph 0051). 

Regarding claim 13, Example 2 discloses the use of petrolatum, which the instant specification has disclosed as a semi-solid. 
Regarding claim 14,  as noted above, the antiperspirant and the structuring agent is present  in the amount of 0.1-25% (antiperspirant )+ 10-30% (structurants) is 32-53%, which overlaps the limitation of the instant claim. 
Regarding claim 15, since Jonas discloses the same composition as that recited in the instant claims, it would necessarily have the same properties as those recited. 
	While Jonas discloses the liquid components can comprise polypropylene glycols,  he does not specifically disclose the use of PPG-14 butyl ether.  
	Cetti discloses an antiperspirant composition comprising non-volatile organic fluids including  PPG-14 butyl ether (paragraph 0137). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of  the invention to have included PPG-14 butyl ether in the liquid component of the antiperspirant composition of Jonas since it is a specific polypropylene glycol and is disclosed as suitable and effective in such compositions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2004/0247545) in view of Cetti et al. (US 2014/0140101) in view of Crofoot et al. (US 2017/0065514). 
The teachings of Jonas and Cetti are discussed above. 
Jonas and Cetti do not disclose the volatile silicone is acryloyl methadone.
Crofoot discloses cosmetic compositions, including antiperspirant sticks (paragraph 0075, 0127). 
Regarding claim 11, Crofoot discloses volatile silicone oils are included in the composition.  Crofoot discloses the volatile silicone oil (cyclopentasiloxane and caprylyl methicone) can be replaced by any "volatile oil" corresponding to the following definition: oil (or non-aqueous medium) capable of evaporating on contact with the skin in less than one hour, at room temperature and atmospheric pressure. The volatile oil is a volatile cosmetic oil, which is liquid at room temperature, especially having a non-zero vapor pressure, at room temperature and atmospheric pressure (paragraph 0175). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used caprylyl methicone in place of the volatile silicone oils disclosed by Jonas with the caprylyl methicone disclosed by Crofoot since they are disclosed as functional equivalents. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*the claim has been amended to recite the solid structurants is present in the composition in an amount of at least 36 weight percent. 
While it is acknowledged Jonas does not disclose the solid structurants is at least 36%, however, as noted above, Crofoot discloses the preferred amount is 25-30%, however, as noted in the rejection, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general  conditions of a claim are disclosed in the prior art, it is not inventive to discover the  optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454  105 USPQ 233,235 (CCPA 1955).  Applicant has not provided any unexpected results or criticality  to the claimed range, therefore, absent a showing of evidence to the contrary, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have adjusted the amount of the solid structurants in order to obtain the desired rheological properties. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615